     Case 1:18-mc-00114-TSC Document 10 Filed 10/24/19 Page 1 of 3




                   UNITED STATES DISTRICT COURT
                       DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA,

v.                                              Case No. 1:18-mc-00114 (TSC)

REAL PROPERTY 4433 N. Bay Road,
MIAMI BEACH, FL, 33140

REAL PROPERTY 1508 PENNSYLVANIA AVE
UNIT 1B, MIAMI BEACH, FL, 33139

4812 PINE TREE DRIVE, UNIT 203,
MIAMI BEACH, FL 33140

ALL ACCOUNTS AT PAYPAL IN THE NAMES
OF CATHERINE SZULZINGER, YARIV
SUPRAVSKY, CAYA DIAMONDS, LLC,
CAYA 4433 LLC, CAYA 15081B LLC,
AND CAYA 1512 LLC

ONE SAFE DEPOSIT BOX
AT BANK OF AMERICA ACCOUNT ENDING
IN 5258 IN THE NAME OF CATHERINE SZULZINGER
                          /

Owners: Catherine Szulzinger, Yariv Supravsky, beneficially through CAYA
4433 LLC

     GOVERNMENT’S NOTICE OF RENEWAL OF LIS PENDENS

      NOTICE IS HEREBY GIVEN that on November 20, 2018, an order

was entered by the United States District Court for the District of Columbia in

the above-referenced action by Judge Tanya S. Chutkan affecting title to the

premises and parcels of the real property, with all appurtenances thereto, that

are more particularly known and identified as: 4433 N. Bay Road, Miami
     Case 1:18-mc-00114-TSC Document 10 Filed 10/24/19 Page 2 of 3




Beach, FL, 33140, being the same premises held by CAYA 4433 LLC, and

recorded on September 9, 2016, in Miami-Dade County in Book 30224, Page

78, including all improvements thereon and appurtenances thereto, the legal

description for which is as follows:

Lot 7, Block 5, of PLAT OF NAUTILUS SUBDIVISION, according to the
Map or Play thereof, as recorded in Plat Book 8, page 95, of the Public
Records of Miami-Dade County, Florida.

      Folio Tax ID: 02-3222-011-1080.

      The above-referenced action is still pending in the United States District

Court for the District of Columbia. The United States seeks to register the

underlying restraint issued by the Court of First Instance in Antwerp,

Belgium, to preserve the availability for final forfeiture of the above property

pursuant to the provisions of 28 U.S.C. § 2467(d)(3) and 18 U.S.C. § 983(j).

Further information concerning this action may be obtained from the records

of the Clerk of Court for the United States District Court, District of

Columbia, E. Barrett Prettyman U.S. Courthouse, 333 Constitution Ave, NW,

Washington, DC 20001.


                                           Respectfully Submitted,

                                           DEBORAH L. CONNNOR,
                                           CHIEF
                                           Money Laundering and
                                           Asset Recovery Section
                                  By:
Case 1:18-mc-00114-TSC Document 10 Filed 10/24/19 Page 3 of 3




                                __________/s/_______
                                Allison Ickovic
                                Trial Attorney
                                U.S. Department of Justice
                                Criminal Division
                                Money Laundering and Asset
                                Recovery Section
                                1400 New York Avenue NW,
                                10100
                                Washington, DC 20530
                                (202) 305-4234 – telephone
                                E-mail: allison.ickovic@usdoj.gov
